DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant's election of Group I, claims 1, 4, 10, 14-16, 18, 20, 22, 24, 30, 34, 36, 40, 41, 96, 100, 102, 108, 113, 114, 116, and 117, without traverse in their reply dated 10/18/2021 is acknowledged. Claims 2-3, 5-9, 11-13, 17, 19, 21, 23, 25-29, 31-33, 35, 37-39, 42-45, 47-81, 83, 86, 87, 90, 92-95 ,97-99, 101, 103-107, 109-112, 115, and 118 were cancelled. Claims 46, 82, 84, 85, 88, 89, and 91 were withdrawn. Claims 46, 82, 84, 85, 88, 89, 91 are pending and considered on the merits below. 

Information Disclosure Statement
The Information Disclosure Statements filed on 7/10/2019, 4/2/2020, 11/12/2020, and 10/18/2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The use of the terms on page 12 [0048], page 17 [0065] and page 29 [00101] are trade names or a marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the whole term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation a pKa of from about 7 to about 10, and the claim also recites from about 7.5 to about 10, from about 8 to about 10, from about 8.5 to about 10, or from about 9 to about 10 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 41, the term “mildly basic” is a relative term which renders the claim indefinite and it is not definitely defined by the claim or specification. For examination purposes the examiner interprets that mildly basic is a pH of around 10.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, 15, 16, 18, 20, 24, 34, 36, 41, 96, 100, 102, 108, and 113 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (US 2015/0125928 Al, provided on the IDS on 7/10/2019).
Regarding claims 1, 4, 100, 102, 113, Wong describes a process for preparing a compound of Formula (I): 

    PNG
    media_image1.png
    56
    55
    media_image1.png
    Greyscale
 (figure 2, [0568]) comprising:
reacting a compound of Formula (III)

    PNG
    media_image1.png
    56
    55
    media_image1.png
    Greyscale
 

wherein X is CRa, R1 and R2 are Ra, R3 is H, 
R is alkyl, aryl (figure 2, [0568] and [0023] “In one aspect the preparation is affixed to a solid support.”) 
Ra is H.
Regarding claim 14 and 34, Wong describes that R-NH2 is an optionally substituted nucleobase, which is attached to a solid support directly or via a linker ([0219] “adenine”).
Regarding claim 15, Wong describes that the nucleobase is cytosine, guanine, adenine, thymine, 7-methylguanine, 7-methylguanosine, 5-methylcytosine, 5 -hydroxymethylcytosine, or 5-methylcytidine, which is attached to a solid support directly or via a linker ([0219] “adenine”).
Regarding claim 16 and 36, Wong describes that the nucleobase is attached to a sugar moiety, which is further attached to a solid support directly or via a linker ([0241] “Another solid support useful in the present invention are resins or polymers. Some examples of resins or polymers include cellulose”).
Regarding claim 18, Wong describes that the -NH2 group in R-NH2 has a pKa of from about 7 to about 10, from about 7.5 to about 10, from about 8 to about 10, from about 8.5 to about 10, or from about 9 to about 10 (figure 2, [0568] Examiner’s note: further regarding claim 18, the term “about” is defined by the specification as “[0046] As used herein, and unless otherwise specified, the term "about" or "approximately" means an acceptable error for a particular value as determined by one of ordinary skill in the art, which depends in part on how the value is measured or determined. In certain embodiments, the term "about" or "approximately" means within 1, 2, 3, or 4 standard deviations. In certain embodiments, the term 
Regarding claim 20, Wong describes that R is a gel or a linker that is attached to a gel ([0023] the solid support can be a gel,).
Regarding claim 24, Wong describes that the solid support is a bead ([0023] “bead.”).
Regarding claim 41, Wong describes that the reaction between the compound of Formula (III) and R-NH2 occurs under a mildly basic condition in a mixture of a water miscible solvent and a buffer solution ([0568] “pH = 10-12”).
Regarding claim 96, Wong describes that R1 and R2 together with the carbon atoms they are attached to form an optionally substituted phenyl ring or optionally substituted naphthalenyl ring ([0568] “NDA”).
Regarding claim 108, Wong describes that each instance of Ral is independently halogen, alkyl, hydroxyl, alkoxy, cyano, amido, carboxyl, acyl, acyloxy, or alkoxycarbonyl (there is no instance of Ra1 in the formula of Wong, thus the art satisfies the requirement of this claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 30, and 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2015/0125928 Al, provided on the IDS on 7/10/2019) in view of Parrino et al. (Tetrahedron 71 (2015) 7332-7338).
Regarding claims 10 and 30, Wong described all the limitation of claim 1, however is silent to R is optionally substituted pyrimidyl, optionally substituted triazinyl, optionally substituted purinyl, or optionally substituted phenyl, each of which is attached to a solid support directly or via a linker.

Therefore it would have been obvious to one skilled in the art at the time the invention was filed to modify the R group of Wong with an optionally substituted phenyl as suggested by Parrino because this could provide antiproliferative activity options.
Regarding claim 40, Wong describes all the limitation of claim 1, however is silent to the cyanide ion for the preparation of the compound of Formula (I) is provided from a cyanide source of potassium cyanide or sodium cyanide.
Parrino describes “potassium cyanide” (scheme 1). Wong does not provide any indication of a counter ion, and since the method of Parrino is very similar to the method of Wong this suggest motivation to use potassium cyanide.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to incorporate potassium cyanide into the method of Wong as suggested by Parrino because potassium cyanide is a common reagent for these reactions.

Claims 22 and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2015/0125928 Al, provided on the IDS on 7/10/2019).
Regarding claim 22 and 117, Wong describes that the compound of R-NH2 is attached to a solid support ([0023]). However Wong does not specifically indicate that together with the solid support comprises a compound of one of the following structures:

    PNG
    media_image2.png
    184
    422
    media_image2.png
    Greyscale
 
where [SS] indicates a solid support.
Although Wong does not specifically provide this structure, Wong does describe that Silica Gel is used as the solid support ([0241] “SiO2” and [0442] “Silica Gel,”). This suggest that the structure after it is linked would have the same structure as that provided in the claim, suggesting motivation to use that structure.
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to use the reactivity and solid support suggested by Wong because Wong would have the same structure as that provided in the claim.

Claims 114 and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2015/0125928 Al, provided on the IDS on 7/10/2019) in view of Shuhendler et al. (Adv. Healthcare Mater. 2012, 1, 600–608).
Regarding claims 114 and 116, Wong describes all the limitations of claim 1, however is silent to the compound of Formula (III) is: 

 
    PNG
    media_image3.png
    57
    332
    media_image3.png
    Greyscale
or 
    PNG
    media_image3.png
    57
    332
    media_image3.png
    Greyscale
.
Reaction shown below). Furthermore Shuhendler indicates that these compounds have advantages in drug delivery and imagine fields (page 601), suggesting motivation to prepare them with a substrate tether/solid support to further study the properties. 
Therefore it would have been obvious to one skilled in the art at the time the invention was filed to modify the reagents of Wong with those suggested by Shuhendler because this could provide advantages in drug delivery and imagine fields.


    PNG
    media_image4.png
    225
    1388
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797